Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 directed to an invention non-elected without traverse.  Accordingly, claims 7-9 have been cancelled.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach a fishing tackle with two ends, each end comprising two annular protuberances delineating a cylindrical indentation segment cooperating with a respective fastening element. Each end further comprising a continuous groove which extends through each protuberance and the length of the cylindrical indentation. Each fastening element seated against the cylindrical indentation segment, and the axial movement of the fastening element being limited by each protuberance. The grooves in each end being configured to accept fishing line. 
It is further noted that the disclosed invention is directed to a chum dispenser, [0004] and each fastener selectively twists in its respective cylindrical groove for accepting a fishing line into the housed groove, see instant Figs. 3-5.
Each of Carlisle (US 2163483) and Wyler (CH256404) discloses tackle with two ends (Fig. 1); however, it is silent to two annular protuberances which hold each fastening device in place.
Golnick (US 2587311), as previously relied upon, is silent to the second annular protuberance with a continuous groove being formed in each end, extending between one protuberance, the respective cylindrical indentation segment, to the other protuberance of the respective end. The second protuberance is critical to the instant invention since one of ordinary skill in the art would recognize that the second protuberance on each end would cut down on wear on the fishing line and hold the line in place on the device using four points of contact overall. Lastly, the fasteners hold the line on the outside of the device, allowing for ease of removal of the fishing line from the device.
Each disclosure to Kavanaugh (US 2014/0259865 and US 2012/0180375) discloses a similar fishing tackle with two ends; however, the disclosure is silent to two protuberances about a cylindrical portion. Instead, Kavanaugh discloses a continuous groove through the entire device, such that the fishing line forms the central axis, instead of the fishing line being held on the outside of the device.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643